Citation Nr: 0201072	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the left fifth metacarpal.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1999, by the Fort Harrison, Montana, Medical and 
Regional Office Center (RO), which denied the veteran's claim 
of entitlement to a compensable evaluation for residuals of 
fracture of the left fifth metacarpal.  The notice of 
disagreement with that determination was received in December 
1999.  The statement of the case was issued in December 1999.  
The substantive appeal (VA Form 9) was received in February 
2000.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in March 2000.  A 
transcript of the hearing is of record.  Private treatment 
reports were received in March 2000.  A VA compensation 
examination was conducted in April 2000, and an addendum to 
that examination was dictated in May 2000.  A supplemental 
statement of the case (SSOC) was issued in June 2000, and 
another VA Form 9 was submitted in July 2000.  The appeal was 
received at the Board later in July 2000.  

In March 2001, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in May 2001, and an SSOC was issued in October 
2001.  The appeal was received back at the Board in January 
2002.  

In its remand the Board noted that the veteran had raised the 
issue of entitlement to service connection for a stomach 
ulcer.  That issue was referred to the RO for adjudication.  
Since it does not appear that the RO has yet adjudicated this 
issue, it is again referred to the RO for such adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The residuals of fracture of the left fifth finger are 
manifested primarily by tenderness of the distal metacarpal 
and subjective complaints of pain and stiffness.  

3.  There is no clinical evidence of ankylosis of the left 
fifth finger, and the veteran is able to touch the median 
transverse fold of the palm.


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
fracture of the left fifth finger is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records indicate that the veteran 
sustained a fracture of the left 5th metacarpal of the left 
hand in June 1954.  The fracture was reduced and a cast was 
applied to the left hand.  During a follow up clinical visit 
in July 1954, it was noted that the fracture was well healed 
and the cast was removed.  A separation examination, 
conducted in November 1954, was negative for any complaints 
or diagnosis of residuals of a fracture of the left fifth 
finger.  

The record is devoid of any treatment records during the 
period from 1954 to 1995.  The veteran's original claim for 
service connection for a left-hand disorder (VA Form 21-526) 
was received in August 1995.  A rating action in February 
1996 established service connection for fracture of the left 
5th metacarpal, left hand; a noncompensable evaluation was 
assigned effective August 16, 1995.  

VA progress notes dated in October 1999, show that the 
veteran was seen at a clinic for complaints of pain in the 
left 5th finger radiating to the dorsolateral area of the 
left wrist; he also complained of pain with flexion and 
driving on occasion for the past 6 to 7 years.  Examination 
revealed no swelling, visual deformity or joint enlargement 
of the left fifth finger or hand.  There was full active 
painless motion and grip strength in both arms.  There was no 
palpable tenderness about the left 5th metacarpophalangeal 
joint (MCP), but slightly tender left ulnar styloid.  The 
veteran had no pain with passive lateral or medial wrist 
deviation and no lateral ligament laxity of the left 5th MCP.  
X-ray study of the left hand and wrist was negative.  The 
assessment was posttraumatic osteoarthritis of the left 5th 
metacarpal base with occasional left lateral wrist pain 
radiating to the 5th metacarpal.  

At his personal hearing in March 2000, the veteran testified 
that he had abnormal movements of the knuckle around the left 
5th finger; he also complained of locking of the 4th and 5th 
fingers associated with the abnormal movement.  The veteran 
stated that he also experienced constant pain and weakness in 
the left 5th finger; he indicated that gripping of objects 
caused the pain.  The veteran further testified that the 
fifth finger occasionally froze up, and that he experienced 
pain and tingling.  The veteran indicated that although he 
had retired, he was currently helping his son applying 
shingles.  Certain activities were particularly difficult, 
such as driving, climbing, and carrying things.  He related 
that he avoided using the 4th and 5th fingers.  

Private treatment reports dated from June 1992 to June 1998 
do not reflect any treatment for residuals of fracture of the 
left 5th finger.  

The veteran was afforded a VA compensation examination in 
April 2000, at which time he noted that he was working for 
his son on a part-time basis doing roofing and shingling 
work.  The veteran complained of increasing soreness in his 
left hand, especially when attempting to close his left hand.  
He also complained of stiffness in the left hand at the 
dorsum of the hand over the 4th and 5th digits at the 
metacarpals.  The veteran indicated that he was losing his 
grip and had difficulty in driving a vehicle due to soreness 
and pain when making a fist.  

Examination revealed mild tenderness over the dorsum of the 
hand over the 5th metacarpal; no tenderness was noted over 
other metacarpals.  There was no soft tissue swelling noted.  
Range of motion revealed MCP flexion to 90 degrees with full 
extension, proximal interphalangeal (PIP) flexion was to 80 
degrees with flexion and distal interphalangeal (DIP) flexion 
to 60 degrees at the 5th digit.  Strength testing in the 
digit revealed equal strength in all digits with comparison 
to the non-injured dominant right hand.  Tinel's sign was 
negative, Phalen's test was positive with paresthesias 
reported in the fourth and fifth digits of the left hand; 
reverse Phalen's test was negative.  There was full range of 
motion in the left wrist with normal flexion-extension and 
radial and ulnar deviation.  

The examiner stated that the clinical evidence suggested the 
presence of an early carpal tunnel syndrome, based upon a 
positive Phalen's test; however, he noted that it did not 
appear that the carpal tunnel syndrome would be considered as 
a direct result of the service-connected injury.  The 
examiner added that based upon the veteran's reports of 
stiffness and soreness, the clinical history suggests 
increasing difficulty with functional activities, which may 
represent early osteoarthritis of the MCP joint of the left 
5th digit.  

In an addendum to the above examination, dated in May 2000, 
the examiner reported that there was no clinical report of 
service-connected injury involving the left fourth digit.  He 
stated that the clinical findings and examination did not 
specifically indicate a left fourth digital pain attributable 
specifically to the previous fracture of the left 5th 
metacarpal.  The examiner indicated that additional findings 
noted in the clinical examination include the presence of an 
early carpal tunnel syndrome involving the left wrist.  He 
further noted that objective findings suggestive of the 
carpal tunnel syndrome include a clinical history of 
paresthesias involving the left 4th and 5th digits with 
positive Phalen's test and reportedly subjective loss of grip 
strength.  The examiner stated that it was not his opinion 
that the carpal tunnel syndrome would be considered directly 
related to the service-connected injury.  

On the occasion of a VA examination in May 2001, the veteran 
reported difficulty making a fist with the left hand, and 
mild pain of the left 4th and 5th knuckles.  The veteran 
indicated that he was able to do everything that he used to 
be able to do; he denied any incoordination or dropping of 
objects.  The veteran also denied receiving any physical 
therapy of the left hand.  The examiner noted that review of 
x-rays of the left hand and wrist from October 1999 revealed 
negative findings.  Examination of the left hand revealed no 
swelling, deformity or discoloration.  There was no decrease 
in the range of motion of the left hand or fingers.  There 
was no palpable or visible mass or contracture, or palpable 
synovial or other type of cyst.  The left hand was pink, and 
had full sensation on all aspects.  The veteran was able to 
make a full fist and had full flexion and extension of all 
left DIP, PIP, and MCP.  The veteran's left 4th and 5th 
fingers were able to touch the median transverse fold of the 
left palm.  The only abnormal finding noted was palpable 
tenderness of the distal 4th and 5th metacarpals.  The 
impression was complaints of left 4th and 5th distal 
metacarpal pain without any objective findings on examination 
or x-ray of pathology and no detectable limitation of range 
of motion.  


II.  Duty to Assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the December 
1999 statement of the case, the March 2000 RO hearing, June 
2000 supplemental statement of the case, the March 2001 Board 
remand, and October 2001 supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed 
disabilities.  In any event, there is no indication in the 
record that VA examiners did not review the veteran's claims 
file.  In fact, several examination reports specifically note 
that the claims file had been reviewed.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  
The Board also notes that the veteran's representative had 
the opportunity to present argument regarding the VCAA in a 
presentation to the Board in September 2001.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2001).  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2001).  

In rating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established, 
disagreement with an assigned rating is a new claim for 
increase, based on facts different from a prior final claim.  
Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (2001); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The residuals of a fracture of the veteran's left fifth 
metacarpal have been evaluated under the provisions of 
Diagnostic Code 5227 of the Rating Schedule.  Diagnostic Code 
5227 provides that, for ankylosis of any finger, other than 
the thumb, index or middle finger, a noncompensable 
evaluation is warranted.  

The rating schedule provides that unfavorable ankylosis 
exists where it is not possible to bring the finger to within 
two inches of the median transverse fold of the palm.  
Ankylosis of the MCP and PIP with either joint in extension 
or extreme flexion will be rated as amputation.  38 C.F.R. 
§ 4.71a, Notes preceding Diagnostic Code 5216.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following Diagnostic 
Code 5219.

  Diagnostic Code 5156 provides that, where there is 
amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto, a 
10 percent evaluation will be assigned.  Where there is 
amputation of the little finger with metacarpal resection and 
more than one half of the bone lost, a 20 percent evaluation 
will be assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The veteran is in receipt of the highest schedular evaluation 
for limitation of motion of the little finger.  A higher 
rating requires extremely unfavorable ankylosis equivalent to 
amputation or actual amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  There has been no medical evidence of 
any ankylosis of the left fifth finger, and VA medical 
examination in April 2000 revealed only mild limitations to 
range of motion at the DIP and PIP joint of the left 5th 
digit, and mild tenderness over the dorsum of the hand over 
the 5th metacarpal.  

In addition, when the veteran was most recently examined by 
the VA, in May 2001, he complained of some aching pain and 
occasional stiffness involving his left 5th finger when he 
made a fist.  However, there had been no surgery for the 
finger.  The examination reflected full range of motion of 
the left 4th and 5th fingers; grip and grasping of the left 
hand was normal.  The veteran was able to make a full fist 
and had full flexion and extension of all left DIP's, PIP's 
and MCP's.  Recent X-rays of the left hand were reported to 
be normal.  Indeed, the examiner noted the veteran's 
subjective complaints but noted that there were no objective 
findings.

Since the veteran is able to touch the median transverse fold 
with his finger, he does not meet the criteria for 
unfavorable ankylosis, let alone extremely unfavorable 
ankylosis.  As the discussion above makes clear, a 
compensable evaluation would require at least extremely 
unfavorable ankylosis.

Accordingly, under the circumstances, it follows that 
entitlement to a compensable evaluation for the veteran's 
left 5th finger disability would not be warranted under the 
applicable provisions of the rating schedule.  The evidence 
does not meet or more nearly approximate the criteria 
necessary to justify an increase in evaluation.  38 C.F.R. 
§ 4.7.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases, an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that there be such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  In this case marked interference with employment 
has not been shown and the veteran's disability has not 
required any periods of recent hospitalization.  The RO 
considered referral for consideration of an extraschedular 
evaluation in its December 1999 SOC.  However, the veteran's 
finger disability has not required any periods of 
hospitalization.  Thus there can be no findings of frequent 
periods of hospitalization.

The veteran is retired, but he is able to assist his son in 
his roofing business.  While his testimony is to the effect 
that he must make accommodations due to his finger 
disability, he is nonetheless able to perform this employment 
without time lost from work.  Therefore, the Board is unable 
to find that the finger disability results in marked 
interference with employment.

Because there is no evidence of disability such as would 
warrant a compensable evaluation, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

A compensable evaluation for residuals of fracture of the 
left fifth metacarpal is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

